PER CURIAM:*
The judgment of the district court is affirmed because the procedural due process claim of the Plaintiffs is alleged to have occurred due to action of the City ending before the sale of the property in May of 2012 and the state court’s encouragement in August of 2012. Plaintiffs filed this suit on April 1, 2015. Because, as the district court has explained to Plaintiffs, limitations had expired and barred this lawsuit.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.